Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed July 6, 2022. 

Amendments
           Applicant's response and amendments, filed July 6, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 2, 7, 9-10, 16, 20-33, 35-36, and 38-41, amended Claims 1, 3-6, 18-19, and 37, withdrawn Claims 15 and 34, and added new claims, Claim 42. 
	Claims 1, 3-6, 8, 11-15, 17-19, 34, 37, and 42 are pending.
Newly submitted Claim 34, and amended Claim 15, are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims recite wherein the method increases beta adrenergic receptor signaling. The specification discloses that the therapeutic agent which increases beta adrenergic receptor signaling is a distinctly different agent than the BAG3 transgene [0072], e.g. administration of a beta1 adrenergic receptor transgene [0085]. Such is a mutually exclusive and functionally distinct method step special technical feature than the originally presented administration of the BAG3 transgene.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 15 and 34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1, 3-6, 8, 11-14, 17-19, 37, and 42 are under examination. 

Priority
This application is a 371 of PCT/US2016/047305 filed on August 17, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/205,990 filed on August 17, 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1. 	Claims 1, 3-6, 8, 11-14, 17-19, 37, and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 42 are directed to a method of enhancing cardiac performance in a patient suffering from heart failure with normal ejection fraction, the method comprising:
a) identifying a patient suffering from heart failure with normal ejection fraction; and
b) administering to said patient a therapeutically effective amount of a pharmaceutical composition comprising a nucleic acid encoding a full-length Bcl2-associated athanogene 3 (BAG3) polypeptide for delivery to heart, thereby enhancing cardiac performance.
At issue for the purpose of written description requirements is therapeutically effective amount of the pharmaceutical composition comprising a nucleic acid encoding a full-length BAG3 polypeptide for delivery to heart so as to necessarily and predictably achieve a real-world, clinically meaningful result of enhancing cardiac performance.

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The claims are broad for encompassing a genus of nucleic acid molecules encoding full-length BAG3 polypeptide, e.g. chemically modified mRNA [0026], plasmids, viral vectors (e.g. bacteriophages, baculoviruses, retroviruses, adenoviruses, adeno-associated viruses, and lentiviruses), and artificial chromosomes, e.g. BACs, YACs, or PACs [0043-44]. 
The claimed administration step is enormously broad for encompassing a multitude of anatomically distinct administration routes, wherein the specification discloses wherein the pharmaceutical composition comprising the nucleic acid encoding BAG3 polypeptide may be administered to the patient via intravenous, intracranial, intraperitoneal, intramuscular, subcutaneous, intrarectal, intravaginal, intrathecal, intradermal, transdermal injection, oral delivery, nasal delivery, or inhalation of aerosol preparation ([0067], “delivery may be encompass “administered to any part of the host’s body for subsequence delivery to a target cell”).
The phrase “for delivery to heart” is an intended result; however, as disclosed in the specification, the breadth of the positively recited administration includes intracranial, intraperitoneal, intramuscular, subcutaneous, intrarectal, intravaginal, intrathecal, intradermal, transdermal injection, oral delivery, nasal delivery, or inhalation of aerosol preparation [0067].

The specification does not disclose a reduction to practice of administering via the multitude of different anatomical routes, e.g. intrarectal, inhalation, oral delivery, intravaginal, subcutaneously, etc..., per [0067], an expression vectors encoding full-length BAG3 which has a real-world, clinically meaningful, and therapeutically efficacious biological activity to enhance cardiac performance in the enormous genus of non-human and human patients suffering from heart failure. 
The specification fails to disclose, for example, a first nucleic acid dosage formulation, e.g. liposomes encapsulating nucleic acid, that, upon administration via, e.g. nasal delivery, as opposed to a second nucleic acid dosage formulation, e.g. chemically modified mRNA [0026], that, upon administration via, e.g. subcutaneous delivery, both of which are able to necessarily and predictably achieve a real-world, clinically meaningful, and therapeutically efficacious biological activity to enhance cardiac performance in the enormous genus of non-human and human patients suffering from heart failure.

The specification fails to disclose a first nucleic acid formulary and dosage, e.g. BAC, that upon, e.g. intramuscular administration for delivery to the heart, is a therapeutically effective amount to enhance cardiac performance in a subject, as opposed to a second nucleic acid formulary and dosage, e.g. viral vector, that upon, e.g. transdermal administration for delivery to the heart, is not a therapeutically effective amount to enhance cardiac performance in a subject.
The specification fails to disclose what modification(s) to a first nucleic acid formulary and dosage, e.g. liposome, that upon intrathecal administration for delivery to the heart is unable to a therapeutically effective amount to enhance cardiac performance in a subject transforms said nucleic acid formulary and dosage and/or administration route method step into one that is now necessarily and predictably capable of a therapeutically effective amount to enhance cardiac performance in a subject.
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).
The independent claims fail to recite, and the specification fails to disclose, the amount of a broad genus of nucleic acid compositions comprising a nucleic acid encoding full-length BAG3 to be administered to the subject via the broad genus of administration routes “for delivery to the heart” that is/are necessarily and predictably a “therapeutically effective amount” to achieve the recited functional property of enhancing cardiac performance. 

Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the enormously broad genus of structurally undisclosed pharmaceutical formulations (dosage, composition) comprising the enormously broad genus of nucleic acid molecules encoding full-length BAG3 polypeptide that will have a real-world, clinically meaningful therapeutic effect, that upon administration via the enormous genus of anatomically distinct administration routes will necessarily and predictably achieve increase cardiac contractility, and enhance cardiac performance in the enormous genus of non-human and human patients suffering from heart failure, non-ischemic cardiomyopathy, idiopathic dilated cardiomyopathy or familial dilated cardiomyopathy, acute heart failure, and/or end-stage heart failure, at the time the application was filed. 
The claims fail to recite, and the specification fails to disclose, the dosage of the enormous genus of nucleic acid pharmaceuticals encoding a full-length BAG3 polypeptide that, upon administration to the human via the enormous genus of anatomically distinct routes of administration will necessarily and predictably achieve a real-world, clinically meaningful, and therapeutically efficacious biological activity (syn. “therapeutically effective amount”) to enhance cardiac performance in a patient suffering from heart failure and/or cardiac stress.
Dependent claims are included in the basis of the rejection because they do not correct the real-world biological deficiencies of the instant specification and Claim 1 to achieve a real-world, clinically meaningful therapeutic effect to enhance cardiac performance in a subject suffering from heart failure.
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

Response to Arguments
Applicant argues that cancellation of BAG3 fragments renders the prior rejection moot.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant did not address the issues of therapeutically effective amounts to be administered to the subject per the enormous genus of anatomically distinct administration routes encompassed by the claims. 
	 
2. 	Claims 1, 3-6, 8, 11-14, 17-19, 37, and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention. If not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2ds 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise. 

The Breadth of the Claims and The Nature of the Invention
The claims are broad for encompassing a genus of nucleic acid molecules encoding full-length BAG3 polypeptide, e.g. chemically modified mRNA [0026], plasmids, viral vectors (e.g. bacteriophages, baculoviruses, retroviruses, adenoviruses, adeno-associated viruses, and lentiviruses), and artificial chromosomes, e.g. BACs, YACs, or PACs [0043-44]. 
The claimed administration step is enormously broad for encompassing a multitude of anatomically distinct administration routes, wherein the specification discloses wherein the pharmaceutical composition comprising the nucleic acid encoding BAG3 polypeptide may be administered to the patient via intravenous, intracranial, intraperitoneal, intramuscular, subcutaneous, intrarectal, intravaginal, intrathecal, intradermal, transdermal injection, oral delivery, nasal delivery, or inhalation of aerosol preparation ([0067], “delivery may be encompass “administered to any part of the host’s body for subsequence delivery to a target cell”).
The phrase “for delivery to heart” is an intended result; however, as disclosed in the specification, the breadth of the positively recited administration includes intracranial, intraperitoneal, intramuscular, subcutaneous, intrarectal, intravaginal, intrathecal, intradermal, transdermal injection, oral delivery, nasal delivery, or inhalation of aerosol preparation [0067].
While instant Claim 18 recites “for delivery to the heart by injection, …, or peripheral intravenous infusion”, and Claim 19 recites “for delivery to the heart surgically”, such are themselves generic recitations, as they do not necessarily deliver the pharmaceutical to the heart. Rather, for example, “percutaneous” is generic to a needle puncture through the skin. While [0050] discloses specific embodiments of “percutaneous” or “surgical” administration, e.g. antegrade intra-coronary infusion either with or without coronary artery occlusion; closed-loop recirculation, wherein the vector is infused into a coronary artery removed from the circulation from the coronary sinus oxygenated extracorporeally and redeliver down the coronary artery; retrograde infusion through coronary sinus; direct myocardial injection; peripheral intravenous infusion; and pericardial injection, the terms “percutaneously” and “surgically” are not explicitly re-defined by Applicant’s lexicography to mean only these forms of administration. 
The specification does not disclose a reduction to practice of administering an expression vectors encoding full-length BAG3 which has a real-world, clinically meaningful, and therapeutically efficacious biological activity to enhance cardiac performance in a patient suffering from heart failure. 
Rather, the instant claims are based upon a hypothetical conclusion derived observations of full-length BAG3 polypeptide overexpression in mouse myocyte cell culture. 
The claims fail to recite, and the specification fails to disclose, the dosage of the enormous genus of nucleic acid pharmaceuticals encoding a full-length BAG3 polypeptide that, upon administration to the human via the enormous genus of anatomically distinct routes of administration will necessarily and predictably achieve a real-world, clinically meaningful, and therapeutically efficacious biological activity (syn. “therapeutically effective amount”) to enhance cardiac performance in a patient suffering from heart failure and/or cardiac stress.
The specification fails to disclose a first nucleic acid formulary and dosage, e.g. BAC, that upon, e.g. intramuscular administration for delivery to the heart, is a therapeutically effective amount to enhance cardiac performance in a subject, as opposed to a second nucleic acid formulary and dosage, e.g. viral vector, that upon, e.g. transdermal administration for delivery to the heart, is not a therapeutically effective amount to enhance cardiac performance in a subject.
The specification fails to disclose what modification(s) to a first nucleic acid formulary and dosage, e.g. liposome, that upon intrathecal administration for delivery to the heart is unable to a therapeutically effective amount to enhance cardiac performance in a subject transforms said nucleic acid formulary and dosage and/or administration route method step into one that is now necessarily and predictably capable of a therapeutically effective amount to enhance cardiac performance in a subject.
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).
The independent claims fail to recite, and the specification fails to disclose, the amount of a broad genus of nucleic acid compositions comprising a nucleic acid encoding full-length BAG3 to be administered to the subject via the broad genus of administration routes “for delivery to the heart” that is/are necessarily and predictably a “therapeutically effective amount” to achieve the recited functional property of enhancing cardiac performance. 

The State of the Prior Art, The Level of One of Ordinary Skill and The Level of Predictability in the Art
It is generally recognized in the art that biological compounds often react unpredictably under different circumstances (Nationwide Chem. Corp. v. Wright, 458 F. supp. 828, 839, 192 USPQ95, 105(M.D. Fla. 1976); Affd 584 F.2d 714, 200 USPQ257 (5th Cir. 1978); In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970)). The relative skill of the artisan and the unpredictability of the pharmaceutical art are very high. Where the physiological activity of a chemical or biological compound is considered to be an unpredictable art (Note that in cases involving physiological activity such as the instant case, "the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved" (See In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970))), the skilled artisan would have not known how to extrapolate the results provided in the instant specification administering the AAV vector encoding full-length BAG3 to the larger and structurally undisclosed and variable genus of structurally and functionally different BAG3 fragments to necessarily and predictably sufficiently treat an enormous plurality of etiologically and pathologically distinct heart failure diseases in humans and non-human animals. Neither the specification nor the claims provide the appropriate nucleic acid vector or viral dosage to be administered in the plurality of possible intravenous, intracranial, intraperitoneal, intramuscular, subcutaneous, intramuscular, intrarectal, intravaginal, intrathecal, intratracheal, intradermal, or transdermal injection, by oral or nasal administration means [0067] that would reasonably be expected by the ordinary artisan to necessarily and predictably achieve a clinically meaningful, real-world therapeutic result to treat heart failure and enhance cardiac performance.
The gene therapy art is extremely unpredictable. The unpredictability is manifested in the poor and unpredictable targeting of the gene therapy vectors to target cells (the enormous genus of possible AAV serotypes disclosed), routes of administration (as disclosed, do not even require direct administration to the diseased tissue), the transient and unpredictable expression of the transgenes in target cells (the genus of disclosed possible promoters and/or regulatory sequences), the specific genes to be used for a treatment (the enormous genus of structurally undisclosed BAG3 fragments), the unsuitability of many animal models of human diseases, etc…, all critical for the success of a gene therapy method. 

The Existence of Working Examples and The Amount of Direction Provided by the Inventor
The specification discloses the use of expression vectors encoding full-length BAG3 [0081, 82] to transfect/transduce myocytes in tissue culture. 
The specification does not disclose a reduction to practice of administering an expression vectors encoding full-length BAG3 which has a real-world, clinically meaningful, and therapeutically efficacious biological activity to enhance cardiac performance in a patient suffering from heart failure. 
Rather, the instant claims are based upon a hypothetical conclusion derived observations of full-length BAG3 polypeptide overexpression in mouse myocyte cell culture. 
The art does not teach and the specification does not disclose a reduction to practice of administering via the multitude of different anatomical routes, e.g. intrarectal, inhalation, oral delivery, intravaginal, subcutaneously, etc..., per [0067], an expression vectors encoding full-length BAG3 which has a real-world, clinically meaningful, and therapeutically efficacious biological activity to enhance cardiac performance in the enormous genus of non-human and human patients suffering from heart failure. 
The specification fails to disclose, for example, a first nucleic acid dosage formulation, e.g. liposomes encapsulating nucleic acid, that, upon administration via, e.g. nasal delivery, as opposed to a second nucleic acid dosage formulation, e.g. chemically modified mRNA [0026], that, upon administration via, e.g. subcutaneous delivery, both of which are able to necessarily and predictably achieve a real-world, clinically meaningful, and therapeutically efficacious biological activity to enhance cardiac performance in the enormous genus of non-human and human patients suffering from heart failure.
The claims fail to recite, and the specification fails to disclose, the dosage of the enormous genus of nucleic acid pharmaceuticals encoding a full-length BAG3 polypeptide that, upon administration to the human via the enormous genus of anatomically distinct routes of administration will necessarily and predictably achieve a real-world, clinically meaningful, and therapeutically efficacious biological activity (syn. “therapeutically effective amount”) to enhance cardiac performance in a patient suffering from heart failure and/or cardiac stress.

The Quantity of Any Necessary Experimentation to Make or Use the Invention
Thus, the quantity of necessary experimentation to make or use the invention as claimed, based upon what is known in the art and what has been disclosed in the specification, will create an undue burden for a person of ordinary skill in the art to demonstrate which of the multitude of structurally undisclosed, structurally distinct, functionally undisclosed, and functionally distinct fragments of a full-length BAG3 polypeptide, when administered via the enormous genus of anatomically distinct routes, will have a real-world, clinically meaningful therapeutic effect to enhance cardiac performance in the enormous genus of human and non-human patients suffering from heart failure, non-ischemic cardiomyopathy, idiopathic dilated cardiomyopathy or familial dilated cardiomyopathy, acute heart failure, and/or end-stage heart failure. 
The instant portion of the invention, as claimed, falls under the "germ of an idea" concept defined by the CAFC. The court has stated that "patent protection is granted in return for an enabling disclosure, not for vague intimations of general ideas that may or may not be workable". The court continues to say that "tossing out the mere germ of an idea does not constitute an enabling disclosure" and that "the specification, not knowledge in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement". (See Genentech Inc v. Novo Nordisk A/S 42 USPQ2d 1001, at 1005). The claimed methods of using the nucleic acid molecules, including AAV vectors, encoding a genus of structurally undisclosed and variable genus of structurally and functionally different BAG3 fragments to necessarily and predictably sufficiently treat an enormous plurality of etiologically and pathologically distinct ischemia/reperfusion injury diseases in humans, as disclosed [0063], constitutes such a "germ of an idea".
The courts have stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in patent application. 27 USPQ2d 1662 Exparte Maizel. In the instant case, in view of the lack of guidance, working examples, breadth of the claims, the level of skill in the art and state of the art at the time of the claimed invention was made, it would have required undue experimentation to make and/or use the invention as claimed. 
If little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a 'specific and useful teaching.' The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction. Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." (citations omitted)).
As In re Gardner, Roe and Willey, 427 F.2d 786,789 (C.C.P.A. 1970), the skilled artisan might eventually find out how to use the invention after “a great deal of work”. In the case of In re Gardner, Roe and Willey, the invention was a compound which the inventor claimed to have antidepressant activity, but was not enabled because the inventor failed to disclose how to use the invention based on insufficient disclosure of effective drug dosage.  The court held that “the law requires that the disclosure in the application shall inform them how to use, not how to find out how to use for themselves”. 
Perrin (Nature (507): 423-425, 2014; of record in co-pending application 16/324719) taught that the series of clinical trials for a potential therapy can cost hundreds of millions of dollars. The human costs are even greater (pg 423, col. 1). For example, while 12 clinical trials were tested for the treatment of ALS, all but one failed in the clinic (pg 423, col. 2). Experiments necessary in preclinical animal models to characterize new drugs or therapeutic compounds are expensive, time-consuming, and will not, in themselves, lead to new treatments. But without this upfront investment, financial resources for clinical trials are being wasted and [human] lives are being lost (pg 424, col. 1). Animal models are highly variable, and require a large number of animals per test group. Before assessing a drug’s efficacy, researchers should investigate what dose animals can tolerate, whether the drug reaches the relevant tissue at the required dose and how quickly the drug is metabolized or degraded by the body. We estimate that it takes about $30,000 and 6–9 months to characterize the toxicity of a molecule and assess whether enough reaches the relevant tissue and has a sufficient half-life at the target to be potentially effective. If those results are promising, then experiments to test whether a drug can extend an animal’s survival are warranted — this will cost about $100,000 per dose and take around 12 months. At least three doses of the molecule should be tested; this will help to establish that any drug responses are real and suggest what a reasonable dosing level might be. Thus, even assuming the model has been adequately characterized, an investment of $330,000 is necessary just to determine whether a single drug has reasonable potential to treat disease in humans. It could take thousands of patients, several years and hundreds of millions of dollars to move a drug through the clinical development process. The investment required in time and funds is far beyond what any one lab should be expected to do. (pg 425, col.s 2-3). The human costs are even greater: patients with progressive terminal illnesses may have just one shot at an unproven but promising treatment. Clinical trials typically require patients to commit to year or more of treatment, during which they are precluded from pursuing other experimental options (pg 423, col.2 1-3).
The prior art does not teach, and the instant application does not demonstrate, the expression of BAG3 fragments, e.g. not more than 20, 35, 40, 55, 60, 75, 80, …, not more than 95 amino acids, etc…, that would necessarily and predictably sufficiently enhance cardiac performance in a patient suffering from or at risk of ischemia/reperfusion injury, e.g. stroke or heart failure, e.g. reduced ejection fraction (HFrEF), acute heart failure, myocardial infarction, impaired L/V function, increased severity of contractility dysfunctions, and/or an increase in the incidence of arrhythmia, thereby achieving a real-world, clinically meaningful, and therapeutically efficacious treatment such that the ordinary artisan would know which BAG3 fragments falls within, or excluded from, the claimed genus to be useful in the present methods.
Each of these possible fragments will take time and money to determine their degree of efficacy, if any, in a preclinical animal model prior to any possible advancement to clinical trials in humans, as discussed by Perrin et al (2014).
Dependent claims are included in the basis of the rejection because although they recite and encompass the enormous genus of structurally undisclosed pharmaceutical formulations and dosages of the enormous genus of structurally undisclosed BAG3 polypeptide fragments to be administered by multitude of anatomically distinct administration routes, they do not correct the real-world biological deficiencies of the instant specification and independent Claim 1.

Response to Arguments
Applicant argues that Claims 18 and 19 have been amended to recite administration routes that result in delivery to the heart. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, while instant Claim 18 recites “for delivery to the heart by injection, …, or peripheral intravenous infusion”, and Claim 19 recites “for delivery to the heart surgically”, such are themselves generic recitations. The phrase “for delivery to heart” is an intended result; however, as disclosed in the specification, the breadth of the positively recited administration includes intracranial, intraperitoneal, intramuscular, subcutaneous, intrarectal, intravaginal, intrathecal, intradermal, transdermal injection, oral delivery, nasal delivery, or inhalation of aerosol preparation [0067]. 
As a second matter, the claims fail to recite, and the specification fails to disclose, the dosage of the enormous genus of nucleic acid pharmaceuticals encoding a full-length BAG3 polypeptide that, upon administration to the human via the enormous genus of anatomically distinct routes of administration will necessarily and predictably achieve a real-world, clinically meaningful, and therapeutically efficacious biological activity (syn. “therapeutically effective amount”) to enhance cardiac performance in a patient suffering from heart failure and/or cardiac stress.

Examiner's Note
The Examiner is aware of the apparent contradiction between applying the 35 U.S.C. 112, first paragraph, lack of enablement rejection presented above and the following 35 U.S.C. 102 and 103 art rejections. The art rejections are applied for disclosing knowledge in the art prior to the filing of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3. 	Claims 1, 3-6, 8, 11-14, 17-19, 37, and 42 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Feldman et al (J. Cell. Physiol. 229: 1697-1702, 2014; available online May 13, 2014; of record in IDS) in view of Knezevic et al (Heart Fail Rev 20:423-434, 2015; available online April 30, 2015; of record in IDS), Yue et al (Circulation 108:1626-1632, 2003; of record), Sanderson et al (Heart 93: 155-158, 2007; of record) and Chami et al (Canadian J. Cardiol. 30(12): 1655-1661, December 2014; available online October 2, 2014; of record).
Determining the scope and contents of the prior art.
With respect to Claims 1 and 42, Feldman et al is considered relevant prior art for having taught the identification of mutations in BAG3 in patients suffering from heart failure (Title). Feldman et al taught that mutations in BAG3 were shown to cause abnormal muscle function (pg 1701, col. 2). 
It is considered that a human suffering from heart failure necessarily also suffers from ‘cardiac stress’. The specification fails to disclose heart failure that is not ‘cardiac stress’ to one degree or another. 
Feldman et al taught patients (III-7, IV-4, IV-6) who were asymptomatic, yet carries the BAG3 mutation (Figure 1), and thus is reasonably considered to be at risk for acute heart failure. 
Feldman et al taught wherein the heart failure is end-stage heart failure (pg 1701, col. 2, “patients with end-stage HF”), and one patient suffered from progressive heart failure (pg 1699, col. 1, “progressive HF secondary to IDC”;  Table 1, “Died-worsening HF”). Decreased levels of BAG3 protein can be found both in individuals with a BAG3 mutation, as well as in end-stage failing human heart (pg 1701, col. 1). Changes in levels of BAG3 protein might participate in the progression of disease in patients with non-familial forms (syn. no BAG3 mutations) of IDC (pg 1702, col. 1).

Feldman et al do not teach a therapeutic approach to treating said patients suffering from heart failure to comprise a gene therapy method to overexpress BAG3. However, prior to the effective filing date of the instantly claimed invention, Knezevic et al is considered relevant prior art for having taught that mutations in BAG3 are associated with heart failure (Title), and suggested that reconstitution of normal levels of BAG3 alone may be a therapeutic approach to interrupt the progression of heart failure (pg 430, col. 2). 
Knezevic et al taught that in adult mouse left ventricular myocytes in which endogenous BAG3 is knocked down by adenovirus-siRNA, systolic calcium concentrations, calcium transient amplitude and single myocyte contraction amplitude are all significantly decreased compared to myocytes infected with adenovirus-GFP. These observations suggest that BAG3 may modulate cardiac contractility by affecting myocyte excitation–contraction coupling (pg 430, col. 1). 
Feldman et al taught wherein BAG3 was recognized in the art to inhibit myofibrillar degeneration in response to mechanical stress (pg 1701, Discussion). Thus, a gene therapy to overexpress BAG3 would reasonably be recognized by the routineer to enhance cardiac performance comprising an increase in contractile function, as such is merely the opposite of myofibrillar degeneration, loss of Z-disk integrity, and/or abnormal muscle function. 
Furthermore, in regard to instant claims, it is noted that the "wherein the increase in cardiac contractility comprises…." clause does not recite any additional active method steps, but simply states a characterization or conclusion of the results of process step positively recited, to wit, administering the nucleic acid encoding BAG3. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").

Neither Feldman et al nor Knezevic et al teach a reduction to practice of a method to treating patients suffering from heart failure to comprise a gene therapy method to overexpress a therapeutic transgene. However, prior to the effective filing date of the instantly claimed invention, Yue et al is considered relevant prior art for having taught a method of enhancing cardiac performance in a patient suffering from or at risk for heart failure, the method comprising the steps of:
i) identifying a patient suffering from or at risk of heart failure, to wit, mdx mutant mice; and 
ii) administering a therapeutically effective amount of a pharmaceutical composition comprising a nucleic acid encoding a restorative gene therapy (pg 1627, col. 1, Neonatal Cardiac Gene Therapy). 
Yue et al taught wherein the composition is administered percutaneously and surgically (pg 1627, col. 1, Neonatal Cardiac Gene Transfer, “injected directly into the cardiac cavity by puncturing through the chest wall”, col. 2, “small incision was made on the surface of the skin above the heart”, “complete the entire surgical procedure”).

Neither Feldman et al, Knezevic et al, nor Yue et al teach wherein the patient suffering from heart failure has normal ejection fraction. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 1, Sanderson et al is considered relevant prior art for having taught that nearly half (pg 155, col. 1, Epidemiology, 40-71%, depending upon the study; mean 56%) of patients with symptoms of heart failure are found to have normal ejection fraction (Abstract).
Chami et al taught that mutations in BAG3 are associated with early-onset dilated cardiomyopathy (Title), whereby at least one BAG3 mutation carrier had, at the time of study, normal ejection fraction (pg 1657, col. 2, Individual 1.16; Figure 1). 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, cell biology, anatomy and physiology, and the creation of transgenic cells. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art arrive at a method of enhancing cardiac performance in a patient suffering from or at risk for heart failure, the method comprising the step of administering to said patient an expression vector encoding a full-length BAG3 polypeptide with a reasonable expectation of success because the ordinary artisan previously recognized the scientific and technical concepts that:
i) mutations in BAG3 are present in patients suffering from heart failure (Feldman et al, Knezevic et al); 
ii) reconstitution of normal levels of BAG3 alone may be a therapeutic approach to interrupt the progression of heart failure (Knezevic et al); and 
iii) administering a therapeutically effective amount of a pharmaceutical composition comprising a nucleic acid encoding a restorative gene therapy (dystrophin transgene for dystrophin mutant subjects) to thereby enhance cardiac performance had previously been successfully reduced to practice (Yu et al).
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to perform a method of enhancing cardiac performance in a patient suffering from or at risk for heart failure with normal ejection fraction, the method comprising the step of administering to said patient an expression vector encoding a full-length BAG3 polypeptide with a reasonable expectation of success because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of ordinary skill in the art previously recognized that there is a finite number of identified, predictable potential heart failure patient populations, to wit, normal ejection fraction or reduced ejection fraction (Sanderson et al), whereby nearly half (Sanderson et al, pg 155, col. 1, Epidemiology, 40-71%, depending upon the study; mean 56%) of patients with symptoms of heart failure are found to have normal ejection fraction. Knezevic et al taught that BAG3 mutations were previously recognized to be causal for heart failure (Title, “BAG3: a new player in the heart failure paradigm”; pg 425, col. 1, “deletion of BAG3 exon 4 as causative of familial dilated cardiomyopathy”). Feldman et al taught that the prior art previously recognized a “causative relationship between BAG3 mutations and development of familial dilated cardiomyopathy (FDC) without muscle weakness” (pg 1701, col. 2), reasonably inferring and/or implying said patients have normal ejection fraction per “without muscle weakness”, and that heart failure secondary to systolic dysfunction (as present in heart failure patients with normal ejection fraction, per Sanderson et al) and cardiac dilation (pg 1697, col. 1, Introduction). Chami et al taught a correlation between BAG3 mutations and early-onset dilated cardiomyopathy, including a carrier who, at the time of study, had a normal ejection fraction.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 4, Feldman et al taught that changes in the levels of BAG3 protein might participate in the progression of disease in patients (pg 1702, col. 1), whereby the BAG3 protein levels are significantly decreased in the patients (pg 1698, col. 1). 
Chami et al taught that mutations in BAG3 are associated with early-onset dilated cardiomyopathy (Title), whereby at least one BAG3 mutation carrier had, at the time of study, normal ejection fraction (pg 1657, col. 2, Individual 1.16; Figure 1). 
With respect to Claim 5, Feldman et al taught wherein the patient has a mutated BAG3 gene, patients (III-7, IV-4, IV-6) who were asymptomatic, yet carries the BAG3 mutation (Figure 1), and thus is reasonably considered to have, or be at risk for, heart failure, e.g. acute heart failure.
Chami et al taught that mutations in BAG3 are associated with early-onset dilated cardiomyopathy (Title), whereby at least one BAG3 mutation carrier had, at the time of study, normal ejection fraction (pg 1657, col. 2, Individual 1.16; Figure 1). 
With respect to Claims 3 and 8, Feldman et al taught wherein the non-ischemic cardiomyopathy is idiopathic dilated cardiomyopathy or familial dilated cardiomyopathy (Title, “family with…idiopathic dilated cardiomyopathy”; Introduction, “non-ischemic disease or idiopathic dilated cardiomyopathy”).
Chami et al taught that mutations in BAG3 are associated with early-onset dilated cardiomyopathy (Title), and do not teach that said patients exhibit ischemia. 
With respect to Claim 6, Knezevic et al taught a patient suffering from heart failure, said patient comprising mutations in the BAG3 gene, whereby the BAG3 mutations are associated with restrictive lung disease (syn. shortness of breath) and hypertrophic cardiomyopathy with restrictive physiology and a prolonged QT interval (pg 425, col. 2).
Sanderson et al taught wherein patients suffering from heart failure with normal ejection fraction may also present with breathlessness (pg 157, col. 2).
With respect to Claim 11, Yue et al taught wherein the nucleic acid encoding the therapeutic is operatively linked to an expression vector, to wit, rAAV (pg 1627, col. 1, Methods). 
With respect to Claim 12, Yue et al taught wherein the nucleic acid encoding the therapeutic is operatively linked to an expression vector, to wit, rAAV (pg 1627, col. 1, Methods). 
With respect to Claim 13, Yue et al taught wherein the expression vector is a cardiotropic vector, as evidenced by the rAAV vector to transduce heart tissue (e.g. Figure 3, “long-term AAV transduction in mdx heart”). 
With respect to Claim 14, Yue et al taught wherein the vector comprises a tissue specific regulatory region, e.g. a CK6 promoter (Figure 2). 
With respect to Claim 17, Yue et al taught wherein the composition comprises a pharmaceutically acceptable carrier, e.g. PBS (pg 1627, col. 1, Neonatal Cardiac Gene Transfer). 
With respect to Claims 18-19, Yue et al taught wherein the composition is administered percutaneously and surgically (pg 1627, col. 1, Neonatal Cardiac Gene Transfer, “injected directly into the cardiac cavity by puncturing through the chest wall”, col. 2, “small incision was made on the surface of the skin above the heart”, “complete the entire surgical procedure”).
With respect to Claim 37, Sanderson et al taught that heart failure patients with normal ejection fraction may be suffering from ischemic cardiomyopathy (e.g. pg 155, col. 2; pg 156, col. 1, “it was clear that.ischaemic heart disease…overlapped and [was] common in patients with HFNEF”).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that neither Feldman et al, Knezevic et al, nor Yue et al mention heart failure with normal ejection fraction. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Sanderson et al taught that nearly half (pg 155, col. 1, Epidemiology, 40-71%, depending upon the study; mean 56%) of patients with symptoms of heart failure are found to have normal ejection fraction (Abstract). Chami et al taught that mutations in BAG3 are associated with early-onset dilated cardiomyopathy (Title), whereby at least one BAG3 mutation carrier had, at the time of study, normal ejection fraction (pg 1657, col. 2, Individual 1.16; Figure 1). 

Applicant argues that none of the cited references provide one skilled in the art with the requisite motivation to produce the claimed methods, let alone provide a reasonable expectation of success.
Applicant’s argument(s) has been fully considered, but is not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant argues that in view of the many clinical and physiological differences between heart failure with reduced ejection fraction and heart failure with normal ejection fraction as taught by Sanderson et al., one skilled in the art would not have had reasonably expected that treating heart failure with normal ejection fraction would be the same as treating heart failure with reduced ejection fraction.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The ordinary artisan previously recognized the scientific and technical concepts that:
i) mutations in BAG3 are present in patients suffering from heart failure (Feldman et al, Knezevic et al); 
ii) reconstitution of normal levels of BAG3 alone may be a therapeutic approach to interrupt the progression of heart failure (Knezevic et al); and 
iii) administering a therapeutically effective amount of a pharmaceutical composition comprising a nucleic acid encoding a restorative gene therapy (dystrophin transgene for dystrophin mutant subjects) to thereby enhance cardiac performance had previously been successfully reduced to practice (Yu et al).
Those of ordinary skill in the art previously recognized that there is a finite number of identified, predictable potential heart failure patient populations, to wit, normal ejection fraction or reduced ejection fraction (Sanderson et al), whereby nearly half (Sanderson et al, pg 155, col. 1, Epidemiology, 40-71%, depending upon the study; mean 56%) of patients with symptoms of heart failure are found to have normal ejection fraction. Knezevic et al taught that BAG3 mutations were previously recognized to be causal for heart failure (Title, “BAG3: a new player in the heart failure paradigm”; pg 425, col. 1, “deletion of BAG3 exon 4 as causative of familial dilated cardiomyopathy”). Feldman et al taught that the prior art previously recognized a “causative relationship between BAG3 mutations and development of familial dilated cardiomyopathy (FDC) without muscle weakness” (pg 1701, col. 2), reasonably inferring and/or implying said patients have normal ejection fraction per “without muscle weakness”, and that heart failure secondary to systolic dysfunction (as present in heart failure patients with normal ejection fraction, per Sanderson et al) and cardiac dilation (pg 1697, col. 1, Introduction). Chami et al taught a correlation between BAG3 mutations and early-onset dilated cardiomyopathy, including a carrier who, at the time of study, had a normal ejection fraction.

Applicant argues that the specification discloses that BAG3 has an effect on excitation contraction coupling in the presence of isoproterenol, a synthetic catecholamine which is structurally similar to
epinephrine (adrenaline) and in the same class of compounds that induce the "fight or flight"
response.
Applicant’s argument(s) has been fully considered, but is not persuasive. That Applicant observes and/or asserts an effect on excitation contraction coupling in the presence of isoproterenol is not dispositive of non-obviousness. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Knezevic et al taught that BAG3 can synergize the anti-apoptotic effect of Bcl-2 (pg 429, col. 1), that BAG3 over-expression inhibits apoptosis, and BAG3 plays a critical role in maintaining the structural integrity of the sarcomere, especially during mechanical stress (pg 429, col. 1). Knezevic et al taught that mutations in BAG3 are associated with heart failure (Title), and suggested that reconstitution of normal levels of BAG3 alone may be a therapeutic approach to interrupt the progression of heart failure (pg 430, col. 2). 
Similarly, Homma et al (2006; of record) taught that BAG-3 has been reported to bind to the anti-apoptotic protein Bcl-2, contributing to suppressing apoptosis and is involved in anti-stress responses (pg 761, col. 1). Loss of BAG3 results in myofibrillar disorganization (pg 767, col. 1) and apoptosis (pg 767, col. 2, “the initial wave of apoptosis was more extensive”). Homma et al taught that deficiencies in proteins located at Z-disks of muscles are associated with heart failure and dilated cardiomyopathy, e.g. non-ischemic cardiomyopathy (Figure 4), and that BAG3 is also located at Z-disks and appears to be required for maintenance of this critical unit of muscle contractile function (pg 772, col. 1). BAG3 is required for maintaining integrity of Z-disks or other supporting components of the muscle cytoskeleton, particularly during the stress of muscle work, and disruption of these cytoskeletal structures promotes apoptotic cell death (pg 772, col. 1). 

4. 	Claims 1, 3-6, 8, 11-14, 17-19, 37, and 42 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Feldman et al (J. Cell. Physiol. 229: 1697-1702, 2014; available online May 13, 2014; of record in IDS) in view of Homma et al (Am. J. Pathol. 169(3): 761-773, 2006; of record in IDS), Meng et al (Cell Death and Disease 5: e1092; doi:10.1038/cddis.2014.32; published online 27 February 2014; of record), Sawitzki et al (Human Gene Therapy 13:1495-1504, 2002; of record), Yue et al (Circulation 108:1626-1632, 2003; of record), Hishiya et al (Circulation Res. 107: 1220-1231, 2010; of record in IDS), Reed et al (U.S. 2003/0175958; of record), Gao et al (U.S. 2012/0137379; of record), Gandhi et al (Am. J. Cardiol. 114: 1543-1549, November 14, 2014; available online August 27, 2014; of record), Sanderson et al (Heart 93: 155-158, 2007; of record) and Chami et al (Canadian J. Cardiol. 30(12): 1655-1661, December 2014; available online October 2, 2014; of record).
Determining the scope and contents of the prior art.
Feldman et al is considered relevant prior art for having taught the identification of mutations in BAG3 in patients suffering from heart failure (Title). Feldman et al taught that mutations in BAG3 were shown to cause abnormal muscle function (pg 1701, col. 2). Feldman et al taught patients (III-7, IV-4, IV-6) who were asymptomatic, yet carries the BAG3 mutation (Figure 1), and thus is reasonably considered to be at risk for acute heart failure.
It is considered that a human suffering from heart failure necessarily also suffers from ‘cardiac stress’. The specification fails to disclose heart failure that is not ‘cardiac stress’ to one degree or another. 
Feldman et al taught wherein the heart failure is end-stage heart failure (pg 1701, col. 2, “patients with end-stage HF”), and one patient suffered from progressive heart failure (pg 1699, col. 1, “progressive HF secondary to IDC”;  Table 1, “Died-worsening HF”). Decreased levels of BAG3 protein can be found both in individuals with a BAG3 mutation, as well as in end-stage failing human heart (pg 1701, col. 1). Changes in levels of BAG3 protein might participate in the progression of disease in patients with non-familial forms (syn. no BAG3 mutations) of IDC (pg 1702, col. 1).

Feldman et al do not teach a therapeutic approach to treating said patients suffering from heart failure to comprise a gene therapy method to overexpress BAG3. However, prior to the effective filing date of the instantly claimed invention, Homma et al is considered relevant prior art for having taught that BAG3 knockout mice (bag3 -/-) suffer from degeneration of cardiac muscle; whereas, BAG3 heterozygous mice (bag3 -/+) were histologically and phenotypically normal (pgs 764, col. 2-765, col. 1). 
Homma et al taught that deficiencies in proteins located at Z-disks of muscles are associated with heart failure and dilated cardiomyopathy, e.g. non-ischemic cardiomyopathy (Figure 4), and that BAG3 is also located at Z-disks and appears to be required for maintenance of this critical unit of muscle contractile function (pg 772, col. 1). That the BAG3 heterozygous mice (bag3 -/+) were histologically and phenotypically normal as compared to their BAG3 knockout mice (bag3 -/-) littermates provides prima facie scientific evidence that the presence of wildtype, full-length BAG3 is efficacious in enhancing cardiac performance in a subject. There is no difference between the litter mates but for the presence (normal phenotype) or absence (non-ischemic cardiomyopathy) of a nucleic acid encoding wildtype, full-length BAG3 polypeptide. That the BAG3 heterozygous mice (bag3 -/+) of Homma et al were histologically and phenotypically normal as compared to their BAG3 knockout mice (bag3 -/-) littermates provides prima facie scientific evidence that the presence of wildtype, full-length BAG3 is efficacious in enhancing cardiac performance in a subject. 
Similarly, Meng et al is considered relevant prior art for having taught the production of a cellular phenotype upon introducing a short hairpin RNA (shRNA) against BAG3 (pg 2, Results), e.g. a change to cellular fibroblast-like morphology (Figure 1d), and promotion of migration and invasion of thyroid cancer cells (pg 3, col. 1). Meng et al also taught of method of rescuing the phenotype mediated by the BAG3 knockdown, the method comprising the step of administering to said BAG3-knockdown cells a transgene encoding wildtype BAG3 (pg 5, col. 2), thereby decreasing the migration and invasiveness of the BAG3 knockdown cells (pg 6, col. 1). Thus, Meng et al clearly evidence that it is merely common sense and ordinary scientific deduction to the routineer that administering a wildtype copy of a full-length BAG3 polypeptide would improve the cellular deficits caused by the loss of normal BAG3 polypeptide biological activity. 
Neither Feldman et al, Homma et al, nor Meng et al demonstrate a reduction to practice of a therapeutic method comprising the step of administering a nucleic acid expression vector encoding a BAG polypeptide to an organ. However, prior to the effective filing date of the instantly claimed invention, Sawitzki et al is considered relevant prior art for having taught a method of enhancing liver performance, the method comprising the step of administering to a liver an adenoviral vector encoding a full-length BAG-1 polypeptide (Abstract). Sawtizki et al taught that apoptosis is a common event in postreperfusion biopsy specimens of human liver grafts, and that BAG-1 overexpression decreases ischemia reperfusion-mediated hepatocyte injury (color plate 2), thereby improving liver architecture, hepatic function, and prolonging the survival of hosts receiving the genetically modified livers (Figure 4). 
Sawitzki et al propose that the protective effects of BAG-1 includes stabilizing antiapoptotic proteins such as Bcl-2, thereby preventing cell death, and when bound to Hsp70, inhibiting postmitochondrial apoptotic events by apoptosome formation (pg 1503, col. 1). 
Homma et al taught that BAG-3, like BAG-1, was previously recognized to bind the antiapoptotic protein Bcl-2, thereby contributing the suppression of apoptosis (pg 761, col. 2). 

Neither Feldman et al, Homma et al, Meng et al, nor Sawtizki et al teach a reduction to practice of a method to treating patients suffering from heart failure to comprise a gene therapy method to overexpress a therapeutic transgene. However, prior to the effective filing date of the instantly claimed invention, Yue et al is considered relevant prior art for having taught a method of enhancing cardiac performance in a patient suffering from or at risk for heart failure, the method comprising the steps of:
i) identifying a patient suffering from or at risk of heart failure, to wit, mdx mutant mice; and 
ii) administering a therapeutically effective amount of a pharmaceutical composition comprising a nucleic acid encoding a restorative gene therapy (pg 1627, col. 1, Neonatal Cardiac Gene Therapy). 

Feldman et al taught wherein BAG3 was recognized in the art to inhibit myofibrillar degeneration in response to mechanical stress (pg 1701, Discussion). Homma et al taught that lack of BAG3 causes myofibrillar disorganization (pg 767, col. 1), and that BAG3 is required for maintenance of the Z-disk, which is the critical unit of muscle contractile function (pg 772, col. 1). Thus, a gene therapy to overexpress BAG3 would reasonably be recognized by the routineer to enhance cardiac performance comprising an increase in contractile function, as such is merely the opposite of myofibrillar degeneration, loss of Z-disk integrity, and/or abnormal muscle function. 
Furthermore, in regard to instant claims, it is noted that the "wherein the increase in cardiac contractility comprises…." clause does not recite any additional active method steps, but simply states a characterization or conclusion of the results of process step positively recited, to wit, administering the nucleic acid encoding BAG3. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
Neither Feldman et al, Homma et al, Meng et al, Sawitzki et al, nor Yue et al teach wherein the therapeutic result achieved via administration of a BAG3 transgene comprises increased contractile function comprising an increase in myocyte contraction amplitude. However, prior to the effective filing date of the instantly claimed invention, Hishiya et al is considered relevant prior art for having taught cardiomyocytes of the bag3 -/- hearts of Homma et al suffer from myofibrillar degeneration and lost contractile activity (Abstract) e.g. myocyte contraction amplitude that is significantly impaired (Figure 5). 

Neither Feldman et al, Homma et al, Meng et al, Sawitzki et al, Yue et al, nor Hishiya et al teach wherein the patient suffering from heart failure has normal ejection fraction. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 1, Sanderson et al is considered relevant prior art for having taught that nearly half (pg 155, col. 1, Epidemiology, 40-71%, depending upon the study; mean 56%) of patients with symptoms of heart failure are found to have normal ejection fraction (Abstract).
Chami et al taught that mutations in BAG3 are associated with early-onset dilated cardiomyopathy (Title), whereby at least one BAG3 mutation carrier had, at the time of study, normal ejection fraction (pg 1657, col. 2, Individual 1.16; Figure 1). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art arrive at a method of enhancing cardiac performance in a patient suffering from or at risk for heart failure, wherein the enhanced cardiac performance comprises an increase in myocyte contraction amplitude, the method comprising the step of administering to said patient an expression vector encoding a full-length BAG3 polypeptide with a reasonable expectation of success because the ordinary artisan previously recognized the scientific and technical concepts that:
i) mutations in BAG3 are present in patients suffering from heart failure (Feldman et al, Homma et al); 
ii) reconstitution of normal levels of BAG3 is an art-recognized modality to rescue/restore a cellular phenotype due to the loss or mutation of BAG3 (Homma et al, Meng et al); 
iii) myocyte contractile function impairment, including decreased myocyte contraction amplitude, was a previously recognized cellular phenotype in bag-3 -/- cardiomyocytes (Hishiya et al); 
iv) gene therapy methods to over-express full-length BAG polypeptides were successfully demonstrated to achieve therapeutic results in target organs, believed to be achieved via stabilizing antiapoptotic proteins such as Bcl-2, thereby preventing cell death, and when bound to Hsp70, inhibiting postmitochondrial apoptotic events by apoptosome formation (Sawitzki et al), functional properties shared by BAG-1 and BAG-3 polypeptides, and 
v) administering a therapeutically effective amount of a pharmaceutical composition comprising a nucleic acid encoding a restorative gene therapy (dystrophin transgene for dystrophin mutant subjects) to thereby enhance cardiac performance had previously been successfully reduced to practice (Yu et al).
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to perform a method of enhancing cardiac performance in a patient suffering from or at risk for heart failure with normal ejection fraction, the method comprising the step of administering to said patient an expression vector encoding a full-length BAG3 polypeptide with a reasonable expectation of success because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of ordinary skill in the art previously recognized that there is a finite number of identified, predictable potential heart failure patient populations, to wit, normal ejection fraction or reduced ejection fraction (Sanderson et al), whereby nearly half (Sanderson et al, pg 155, col. 1, Epidemiology, 40-71%, depending upon the study; mean 56%) of patients with symptoms of heart failure are found to have normal ejection fraction. Feldman et al taught that the prior art previously recognized a “causative relationship between BAG3 mutations and development of familial dilated cardiomyopathy (FDC) without muscle weakness” (pg 1701, col. 2), reasonably inferring and/or implying said patients have normal ejection fraction per “without muscle weakness”, and that heart failure secondary to systolic dysfunction (as present in heart failure patients with normal ejection fraction, per Sanderson et al) and cardiac dilation (pg 1697, col. 1, Introduction). Chami et al taught a correlation between BAG3 mutations and early-onset dilated cardiomyopathy, including a carrier who, at the time of study, had a normal ejection fraction.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 4, Feldman et al taught that changes in the levels of BAG3 protein might participate in the progression of disease in patients (pg 1702, col. 1), whereby the BAG3 protein levels are significantly decreased in the patients (pg 1698, col. 1). 
Chami et al taught that mutations in BAG3 are associated with early-onset dilated cardiomyopathy (Title), whereby at least one BAG3 mutation carrier had, at the time of study, normal ejection fraction (pg 1657, col. 2, Individual 1.16; Figure 1). 
With respect to Claim 5, Feldman et al taught wherein the patient has a mutated BAG3 gene, patients (III-7, IV-4, IV-6) who were asymptomatic, yet carries the BAG3 mutation (Figure 1), and thus is reasonably considered to have, or be at risk for, heart failure, e.g. acute heart failure.
Chami et al taught that mutations in BAG3 are associated with early-onset dilated cardiomyopathy (Title), whereby at least one BAG3 mutation carrier had, at the time of study, normal ejection fraction (pg 1657, col. 2, Individual 1.16; Figure 1). 
With respect to Claims 3 and 8, 22, Feldman et al taught wherein the non-ischemic cardiomyopathy is idiopathic dilated cardiomyopathy or familial dilated cardiomyopathy (Title, “family with…idiopathic dilated cardiomyopathy”; Introduction, “non-ischemic disease or idiopathic dilated cardiomyopathy”).
Chami et al taught that mutations in BAG3 are associated with early-onset dilated cardiomyopathy (Title), and do not teach that said patients exhibit ischemia. 
With respect to Claim 6, Sanderson et al taught wherein patients suffering from heart failure with normal ejection fraction may also present with breathlessness (pg 157, col. 2).

With respect to Claim 11, Yue et al taught wherein the nucleic acid encoding the therapeutic is operatively linked to an expression vector, to wit, rAAV (pg 1627, col. 1, Methods). 
Sawitzki et al taught wherein the nucleic acid encoding the therapeutic is operatively linked to an expression vector, to wit, adenoviral vector (pg 1496, col. 1, Materials and Methods). 
Reed et al disclosed wherein the recombinant viral vector comprises an adeno-associated virus (AAV) vector, a lentivirus vector, retrovirus vector or adenoviral vector [0056].
Gao et al disclosed rAAV vectors encoding BAG3 [0092], wherein the rAAV has cardiac tropism ([0022], target tissue of an AAV is…, heart (claim 35), e.g. AAV capsids that group with the AAV9 clade (Examples 3-4). 
With respect to Claim 12, Yue et al taught wherein the nucleic acid encoding the therapeutic is operatively linked to an expression vector, to wit, rAAV (pg 1627, col. 1, Methods). 
Sawitzki et al taught wherein the nucleic acid encoding the therapeutic is operatively linked to an expression vector, to wit, adenoviral vector (pg 1496, col. 1, Materials and Methods). 
Reed et al disclosed wherein the recombinant viral vector comprises an adeno-associated virus (AAV) vector, a lentivirus vector, retrovirus vector or adenoviral vector [0056].
Gao et al disclosed rAAV vectors encoding BAG3 [0092], wherein the rAAV has cardiac tropism ([0022], target tissue of an AAV is…, heart (claim 35), e.g. AAV capsids that group with the AAV9 clade (Examples 3-4). 
With respect to Claim 13, Yue et al taught wherein the expression vector is a cardiotropic vector, as evidenced by the rAAV vector to transduce heart tissue (e.g. Figure 3, “long-term AAV transduction in mdx heart”). 
Reed et al disclosed wherein the recombinant viral vector comprises an adeno-associated virus (AAV) vector, a lentivirus vector, retrovirus vector or adenoviral vector [0056].
Gao et al disclosed rAAV vectors encoding BAG3 [0092], wherein the rAAV has cardiac tropism ([0022], target tissue of an AAV is…, heart (claim 35), e.g. AAV capsids that group with the AAV9 clade (Examples 3-4). 
With respect to Claim 14, Yue et al taught wherein the vector comprises a tissue specific regulatory region, e.g. a CK6 promoter (Figure 2). 
	Gao et al disclosed the therapeutic transgene is operably linked to a tissue-specific promoter ([0099], claim 38). 
With respect to Claim 17, Yue et al taught wherein the composition comprises a pharmaceutically acceptable carrier, e.g. PBS (pg 1627, col. 1, Neonatal Cardiac Gene Transfer). 
Gao et al disclosed wherein the composition comprises a pharmaceutically acceptable carrier ([0109], claims 21, 24).
With respect to Claims 18-19, Yue et al taught wherein the composition is administered percutaneously and surgically (pg 1627, col. 1, Neonatal Cardiac Gene Transfer, “injected directly into the cardiac cavity by puncturing through the chest wall”, col. 2, “small incision was made on the surface of the skin above the heart”, “complete the entire surgical procedure”).
With respect to Claim 37, Sanderson et al taught that heart failure patients with normal ejection fraction may be suffering from ischemic cardiomyopathy (e.g. pg 155, col. 2; pg 156, col. 1, “it was clear that.ischaemic heart disease…overlapped and [was] common in patients with HFNEF”).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that neither Homma et al, Meng et al, Sawitzki et al, nor Hishiya et al teach/disclose increasing cardiac contractility in a patient suffering from heart failure. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Homma et al taught that deficiencies in proteins located at Z-disks of muscles are associated with heart failure and dilated cardiomyopathy, e.g. non-ischemic cardiomyopathy (Figure 4), and that BAG3 is also naturally located at Z-disks (Figure 6) and appears to be required for maintenance of this critical unit of muscle contractile function. Given the finding that the Z-disk structures become altered before evidence of apoptosis, we speculate that BAG3 is required for maintaining integrity of Z-disks or other supporting components of the muscle cytoskeleton, particularly during the stress of the muscle (pg 772, col. 1). Hishiya et al taught that loss of BAG3 causes myofibrillar degeneration and contraction failure (Figure 5, legend), and that BAG3 is crucial for the maintenance of myofibrillar integrity under mechanical stress (pg 1221, col. 1), whereby  BAG3 expression is understood to have a role in repairing skeletal muscle injuries caused by mechanical stress, including mechanical stress caused by pathological conditions such as heart failure and cardiomyopathy, whereby BAG3 may function in the regenerating process of myopathy (pg 1229, col. 1). Thus, the ordinary artisan would have reasonably expected the therapeutic BAG3 to naturally locate at Z-disks upon expression, and perform its natural function promoting maintenance of Z-disk integrity or other supporting components of the muscle cytoskeleton, particularly during the stress of the muscle, including muscle contractile function. 
	 
Applicant argues that neither Homma et al., Meng et al., Sawitzki et al., Yue et al, nor Hishiya et al. teach or suggest a method of increasing cardiac contractility in a patient suffering from or at risk for heart failure
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art arrive at a method of enhancing cardiac performance in a patient suffering from or at risk for heart failure, the method comprising the step of administering to said patient an expression vector encoding a full-length BAG3 polypeptide with a reasonable expectation of success because the ordinary artisan previously recognized the scientific and technical concepts that:
i) mutations in BAG3 are present in patients suffering from heart failure (Feldman et al, Homma et al); 
ii) reconstitution of normal levels of BAG3 is an art-recognized modality to rescue/restore a cellular phenotype due to the loss or mutation of BAG3 (Homma et al, Meng et al); 
iii) myocyte contractile function impairment, including decreased myocyte contraction amplitude, was a previously recognized cellular phenotype in bag-3 -/- cardiomyocytes (Hishiya et al); 
iv) gene therapy methods to over-express full-length BAG polypeptides were successfully demonstrated to achieve therapeutic results in target organs, believed to be achieved via stabilizing antiapoptotic proteins such as Bcl-2, thereby preventing cell death, and when bound to Hsp70, inhibiting postmitochondrial apoptotic events by apoptosome formation (Sawitzki et al), functional properties shared by BAG-1 and BAG-3 polypeptides, and 
v) administering a therapeutically effective amount of a pharmaceutical composition comprising a nucleic acid encoding a restorative gene therapy (dystrophin transgene for dystrophin mutant subjects) to thereby enhance cardiac performance had previously been successfully reduced to practice (Yu et al).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5. 	Claims 1, 3-5, 8, 11-14, 17, 37, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 51, and 54-74 of copending Application No. 15/115807 (U.S. 2017/0016066; claim set filed October 7, 2021; Notice of Allowance mailed December 1, 2021; now U.S. Patent 11,236,389). 
With respect to Claims 1 and 42, ‘807 claims (claims 1 and 57-58) a method of treating a human patient suffering from heart failure with reduced ejection fraction (HFrEF), the method comprising the step of administering a nucleic acid encoding BAG3. 
It is considered that a human suffering from heart failure necessarily also suffers from ‘cardiac stress’. The specification fails to disclose heart failure that is not ‘cardiac stress’ to one degree or another. 
With respect to Claim 4-5, ‘807 claims (claim 51) wherein the human patient has a mutation in their BAG3.
With respect to Claims 3 and 8, ‘807 claims (claims 59-62, and 73-74) wherein the cardiomyopathy is non-ischemic cardiomyopathy, idiopathic (syn. non-familial) dilated cardiomyopathy or familial dilated cardiomyopathy. 
With respect to Claim 37, ‘807 claims (claims 71-72) wherein the cardiomyopathy is ischemic cardiomyopathy.
With respect to Claims 11-13, ‘807 claims (claim 54-56, 67, and 70) wherein the nucleic acid encoding BAG3 is operatively linked to an expression vector, to wit, rAAV, whereby those of ordinary skill in the art immediately recognize that rAAV vectors naturally comprise ITRs. 
With respect to Claim 14, ‘807 claims (claim 54-56) wherein the vector comprises a cardiac specific promoter, which anticipates the instantly recited tissue specific regulatory region. 
With respect to Claim 17, ‘807 claims (claim 65-66 and 68-69) wherein the composition comprises a pharmaceutically acceptable carrier. 
Those of ordinary skill in the art previously recognized that: 
i) mutations in BAG3 are present in patients suffering from heart failure; 
ii) individuals comprising at least one BAG3 mutation carrier may suffer from heart failure with normal ejection fraction or reduced ejection fraction; and 
iii) reconstitution of normal levels of BAG3 is an art-recognized modality to rescue/restore a cellular phenotype due to the loss or mutation of BAG3, including as a therapeutic approach to interrupt the progression of heart failure. 
Thus, the instant claims are anticipated and/or rendered obvious over the claims of ‘807. This is a provisional nonstatutory double patenting rejection.

6. 	Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 51, and 54-74 of copending Application No. 15/115807 (U.S. 2017/0016066; claim set filed October 7, 2021; Notice of Allowance mailed December 1, 2021; now U.S. Patent 11,236,389), as applied to Claims 1, 3-5, 8, 11-14, 17, 37, and 42 above, and in further view of Stanescu et al (Romanian J. Internal Med. 45(1): 77-83, 2006; abstract only; of record).
‘807 does not claim wherein the patients suffering from HFrEF are also suffering from shortness of breath, fatigue, elevated heart rate, severe shortness of breath, or chest pain. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 6, Stanescu et al is considered relevant prior art for having taught that those of ordinary skill in the art previously recognized that patients suffering from dilated cardiomyopathy and/or severe heart failure clinically present with shortness of breath and chest pain.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first patient suffering from heart failure for a second patient suffering from heart failure, said heart failure patient also suffering from shortness of breath, fatigue, elevated heart rate, severe shortness of breath, or chest pain in a method of increasing cardiac contractility in a patient suffering from heart failure by administering a therapeutically effective amount of a nucleic acid encoding BAG3 with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first patient suffering from heart failure for a second patient suffering from heart failure, said heart failure patient also suffering from shortness of breath, fatigue, elevated heart rate, severe shortness of breath, or chest pain in a method of increasing cardiac contractility in a patient suffering from heart failure by administering a therapeutically effective amount of a nucleic acid encoding BAG3 because those of ordinary skill in the art previously recognized that patients suffering from dilated cardiomyopathy and/or severe heart failure clinically present with shortness of breath and chest pain.
	Thus, the instant claims are obvious variants of the ‘807 claims.

7. 	Claims 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 51, and 54-74 of copending Application No. 15/115807 (U.S. 2017/0016066; claim set filed October 7, 2021; Notice of Allowance mailed December 1, 2021; now U.S. Patent 11,236,389), as applied to Claims 1, 3-5, 8, 11-14, 17, 37, and 42 above, and in further view of in view of Yue et al (Circulation 108:1626-1632, 2003; of record; of record).
With respect to Claims 18-19, ‘807 does not claim ipsis verbis whereby the composition is administered percutaneously or surgically. However, prior to the effective filing date of the instantly claimed invention, Yue et al taught wherein the composition is administered percutaneously and surgically (pg 1627, col. 1, Neonatal Cardiac Gene Transfer, “injected directly into the cardiac cavity by puncturing through the chest wall”, col. 2, “small incision was made on the surface of the skin above the heart”, “complete the entire surgical procedure”).
Thus, prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to administer the expression vector to the patient via percutaneous or surgical administration with a reasonable expectation of success because such was a known practice to those of ordinary skill in the art. 

Citation of Relevant Prior Art
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gamerdinger et al (EMBO Reports 12(2): 149-156, 2011; of record) is considered relevant prior art for having taught the expression of the BAG3 transgenes to study the chaperone activity and autophagy of misfolded proteins by BAG3 (Title). Thus, prior to the effective filing date of the instant application, those of ordinary skill in the art recognized the scientific and technical concept of successfully expressing BAG3 transgenes via an expression vector. 

Conclusion
9. 	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633